McG-arey, S.
Decedent and her husband both died on May 8, 1946, from natural causes. She died at 3:00 p.m. On that day, her husband, who was last seen alive prior to 3:00 p.m., was found dead in his room in the apartment in which he and decedent lived at 3:10 p.m. The physician attending both decedent and her husband states that he arrived.at the apartment at about 3:30 p.m. and found both decedent and her husband dead; that he was unable to determine wMch died first and there were no means by which that fact could be ascertained. Two *1028other persons who were in the apartment of the decedent and her husband at the time of their deaths both state they are unable to say which of the decedents died first.
There is no evidence, nor is any available, to establish whether decedent survived or predeceased her husband.
The provisions of subdivision 1 of section 89 of the Decedent Estate Law are applicable to the disposition of the estate of this decedent and the estate shall be distributed as if she had survived her husband.
Proceed accordingly.